Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
March 13, 2019, by and between Michael J. DeMarco, an individual residing at 100
Monroe Avenue, Spring Lake, New Jersey (the “Executive”), and Mack-Cali Realty
Corporation, a Maryland corporation, with offices at Harborside 3, 210 Hudson
Street, Suite 400, Jersey City, New Jersey 07311 (the “Company”).

 

RECITALS

 

WHEREAS, the Company and Executive are parties to that certain Executive
Employment Agreement, dated as of June 3, 2015 (the “2015 Employment
Agreement”), pursuant to which Executive initially served as President and Chief
Operating Officer of the Company and thereafter served as the Chief Executive
Officer (“CEO”) of the Company;

 

WHEREAS, the term of the 2015 Employment Agreement expired on December 31, 2018;

 

WHEREAS, Executive has continued to serve as CEO of the Company following the
expiration of the 2015 Employment Agreement;

 

WHEREAS, the Company desires to continue to employ Executive as its CEO, and
Executive desires to continue to be employed by the Company as its CEO, pursuant
to the terms and provisions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

1.             Employment.

 

The Company hereby agrees to employ Executive, and Executive hereby agrees to
accept such employment, upon the terms and subject to the conditions set forth
in this Agreement, effective as of January 1, 2019 (the “Effective Date”).

 

2.             Employment Period.

 

(a)           Subject to Section 2(b), the Company agrees to employ Executive,
and Executive agrees to be employed by the Company, in each case, upon the terms
and subject to the conditions set forth in this Agreement, for a period
commencing on the Effective Date and ending on December 31, 2022 (the “Term”).

 

(b)           Notwithstanding anything contained herein to the contrary:
(i) Executive’s employment with the Company may be terminated by the Company or
Executive at any time during the Term, subject to the terms and conditions of
this Agreement; and (ii) nothing in this Agreement shall mandate or prohibit a
continuation of Executive’s employment following the expiration of the Term upon
such terms and conditions as the Board of Directors of the Company (the “Board”)
and Executive may mutually agree.  The Executive’s period of employment pursuant
to this Agreement shall hereinafter be referred to as the (“Employment Period”).

 

--------------------------------------------------------------------------------



 

3.             Duties and Responsibilities.

 

(a)           During the Employment Period, Executive shall be employed and
serve as the CEO of the Company, reporting directly to the Board.  In his
position, Executive shall perform such duties, functions and responsibilities
during the Employment Period, commensurate with the Executive’s position, as
reasonably and lawfully directed by the Board, including, without limitation,
supervising the day-to-day operations and management of the Company and its
subsidiaries.

 

(b)           Executive shall devote substantially all of his business time,
attention and efforts to the performance of his duties under this Agreement,
render such services to the best of his ability, and use his reasonable best
efforts to promote the interests of the Company.  Without limiting the
foregoing, Executive shall not engage in any other business, occupation or
related activity during the Employment Period that (i) conflicts with the
interests of the Company or its subsidiaries, (ii) interferes with the proper
and efficient performance of his duties for the Company, or (iii) interferes
with the exercise of his judgment in the Company’s best interests. 
Notwithstanding the foregoing or any other provision of this Agreement, it shall
not be a breach or violation of this Agreement for Executive to (A) with the
advance approval of the Board or the Governance Committee of the Board (not to
be unreasonably withheld), serve on corporate, civic or charitable boards or
committees, (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions, or (C) manage personal investments, so long as such
activities do not significantly interfere with or significantly detract from the
performance of Executive’s responsibilities to the Company in accordance with
this Agreement.

 

4.             Compensation and Benefits.

 

(a)           Base Salary.  During the Employment Period, the Company shall pay
Executive an annual base salary in the amount of $800,000 (the “Annual Base
Salary”), payable in installments consistent with the Company’s normal payroll
schedule, subject to applicable withholding and other taxes.  Executive’s Annual
Base Salary shall be reviewed, at least annually, for merit increases and may,
by action and in the discretion of the Board or its executive compensation and
option committee (the “Compensation Committee”), be increased at any time or
from time to time, but may not be decreased from the then current Annual Base
Salary without Executive’s prior written consent.

 

(b)           Annual Bonus.  In addition, for each calendar year during the
Employment Period, Executive shall be entitled to receive annual cash incentive
compensation (an “Annual Bonus”) in the amount equal to: (i) seventy-five
percent (75%) of his then current Annual Base Salary, if threshold performance
is attained, (ii) one hundred fifty percent (150%) of his then current Annual
Base Salary (the “Target Bonus”), if target performance is attained, or
(iii) two hundred fifty percent (250%) of his then current Annual Base Salary,
if performance exceeds the maximum performance level.  For performance between
threshold and maximum levels, the Annual Bonus will be determined on the basis
of linear interpolation.  The performance criteria for each fiscal year shall,
after consultation with Executive, be determined in good faith by the Board or
the Compensation Committee within the first three (3) months of each calendar
year that begins during the Employment Period.  In respect of the Annual Bonus
for 2022, provided that Executive is employed by the Company until the
expiration of the Term and Executive’s

 

2

--------------------------------------------------------------------------------



 

employment was not terminated for Cause by the Company following the Term, any
qualitative performance evaluation will be performed by December 16, 2022, and
the achievement of quantitative performance metrics shall be determined based on
actual 2022 performance and determined on or before March 31, 2023, whether or
not Executive is employed during 2023.  Payment of Annual Bonuses to Executive,
if any, shall be made in the same manner and at the same time that other
senior-level executives receive their annual bonus awards, but in any event on
or before the end of the calendar year following the end of the applicable
performance year.

 

(c)           Incentive Compensation.

 

(i)            Class AO LTIP Units.  Pursuant to the Mack-Cali Realty
Corporation 2013 Incentive Stock Plan (the “Plan”) and the Second Amended and
Restated Agreement of Limited Partnership of Mack-Cali Realty, L.P. (as amended,
restated and supplemented from time to time, the “Partnership Agreement”), as
soon as practicable after the date hereof, but in no event earlier than the date
that is two (2) days following the filing by the Company with the Securities and
Exchange Commission of a Current Report on Form 8-K announcing the entry by the
Company and Executive into this Agreement, the Company shall grant to Executive
625,000 Class AO LTIP Units (as defined in the Partnership Agreement) (the
“Award Class AO LTIP Units”).  The Award Class AO LTIP Units shall be subject to
all terms and conditions set forth herein and in an AO Long-Term Incentive Plan
Award Agreement to be entered into by the Company and Executive with respect to
the Award Class AO LTIP Units, which agreement shall in the form attached hereto
as Exhibit A (the “Class AO LTIP Unit Award Agreement”).  The Award AO LTIP
Units shall have a ten-year term and shall vest as follows:

 

(A)          250,000 of the Award Class AO LTIP Units shall vest in full on the
earliest date on which the closing price per share of the common stock of the
Company (the “Common Shares”), as reported on the New York Stock Exchange (the
“NYSE”), or if the Common Shares are not then traded on the NYSE, the average of
the closing bid and ask prices for the Common Shares on a national securities
exchange or other market system on which the Common Shares are then traded (the
“Securities Market”), has been equal to or greater than $25.00 for at least
thirty (30) consecutive trading days, provided that such date occurs prior to
the fourth (4th) anniversary of the date of grant (it being understood, for the
avoidance of doubt, that if such date does not occur prior to the fourth (4th)
anniversary of the date of grant, all of the Award Class AO LTIP Units shall
automatically be forfeited and become null and void, without payment of any
consideration therefor) and subject to the satisfaction of the other conditions
set forth in the Class AO LTIP Unit Award Agreement;

 

(B)          additional 250,000 of the Award Class AO LTIP Units shall vest in
full on the earliest date on which the closing price per share of the Common
Shares, as reported on the NYSE, or if the Common Shares are not then traded on
the NYSE, the average of the closing bid and ask prices for the Common Shares on
the Securities Market, has been equal to or greater than $28.00 for at least
thirty (30) consecutive trading days, provided that such date occurs prior to
the fourth (4th) anniversary of the date of grant (it being understood, for the
avoidance of doubt, that if such date does not occur prior to the fourth (4th)
anniversary of the date of grant, all of the Award Class AO LTIP Units that
remain unvested as of the fourth (4th) anniversary of the date of grant

 

3

--------------------------------------------------------------------------------



 

shall automatically be forfeited and become null and void, without payment of
any consideration therefor) and subject to the satisfaction of the other
conditions set forth in the Class AO LTIP Unit Award Agreement; and

 

(C)          the remaining 125,000 of the Award Class AO LTIP Units shall vest
in full on the earliest date on which the closing price per share of the Common
Shares, as reported on the NYSE, or if the Common Shares are not then traded on
the NYSE, the average of the closing bid and ask prices for the Common Shares on
the Securities Market, has been equal to or greater than $31.00 for at least
thirty (30) consecutive trading days, provided that such date occurs prior to
the fourth (4th) anniversary of the date of grant (it being understood, for the
avoidance of doubt, that if such date does not occur prior to the fourth (4th)
anniversary of the date of grant, all of the Award Class AO LTIP Units that
remain unvested as of the fourth (4th) anniversary of the date of grant shall
automatically be forfeited and become null and void, without payment of any
consideration therefor) and subject to the satisfaction of the other conditions
set forth in the Class AO LTIP Unit Award Agreement;

 

(ii)           Additional LTI Awards.  During the Employment Period, Executive
shall be eligible to be granted additional long-term incentive awards (“LTI
Awards”) at such time, in such amounts and upon such terms and conditions as may
be determined by the Board or the Compensation Committee in its sole discretion,
under such plans and programs as may be in effect from time to time.

 

(d)           Taxes and Withholding.  Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
Executive or his estate or beneficiaries shall be subject to the withholding of
such amounts relating to taxes as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.  In lieu of withholding
such amounts, in whole or in part, the Company may, in its sole discretion,
accept other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.

 

(e)           Additional Benefits.  In addition to the compensation specified
above and other benefits provided pursuant to this Section 4, Executive shall be
entitled to the following benefits:

 

(i)            participation in the Mack-Cali Realty Corporation 401(k) Savings
and Retirement Plan (subject to statutory rules and maximum contributions and
non-discrimination requirements applicable to 401(k) plans) and eligibility to
participate in such other benefit plans and programs, including but not limited
to restricted stock, phantom stock and/or unit awards, and any other incentive
compensation plans or programs (whether or not employee benefit plans or
programs), as maintained by the Company from time to time and made generally
available to executives of the Company with such participation to be consistent
with reasonable Company guidelines and each pursuant to the terms and conditions
of such benefit plan as they may exist from time to time;

 

4

--------------------------------------------------------------------------------



 

(ii)           participation in any health insurance, disability insurance, paid
vacation, group life insurance or other welfare benefit program made generally
available to executives of the Company, subject to the general eligibility and
participation provisions set forth in such plans;

 

(iii)          participation in all deferred compensation, retirement or other
benefit plans or perquisites as may be provided to any other executive of the
Company on terms and conditions at least as favorable to the Executive as the
terms and conditions applicable to any other executive of the Company;

 

(iv)          upon the submission of proper substantiation by Executive, and
subject to such rules and guidelines as the Company may from time to time adopt
with respect to the reimbursement of expenses of executive personnel,
reimbursement for all reasonable expenses actually paid or incurred by Executive
during the Employment Period in the course of and pursuant to the business of
the Company; and

 

(v)           the Company shall reimburse Executive for reasonable and
documented legal fees incurred by the Executive in connection with the
negotiation and review of this Agreement and related documentation.

 

5.             Termination of Employment; Severance Agreement.

 

(a)           Termination. The Employment Period, and Executive’s employment
with the Company, shall terminate upon the earliest to occur of (i) Executive’s
death, (ii) a termination by the Company by reason of Executive’s Disability,
(iii) a termination by the Company with or without Cause, or (iv) a termination
by Executive with or without Good Reason.  Upon any termination of Executive’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Executive, Executive shall resign from
any and all directorships, committee memberships or any other positions
Executive holds with the Company or any of its subsidiaries.  For the avoidance
of doubt, (A) the expiration of the Term in accordance with Section 2(a) shall
not be considered a termination of Executive’s employment by the Company with or
without Cause or the resignation of Executive for Good Reason or otherwise,
(B) in the event a reorganization, spin-off, split-off or similar transaction
(or series of transactions) involving the Company is consummated and, following
the consummation of such transaction, Executive continues to be employed as
chief executive officer of any successor entity (or the ultimate parent entity
thereof) that expressly assumes the Company’s obligations under this Agreement,
the consummation of such transaction (or series of transactions) shall not be
considered a termination of Executive’s employment by the Company with or
without Cause or the resignation of Executive for Good Reason or otherwise and,
in each case, Executive’s employment shall not be considered to have been
constructively terminated for any reason unless he resigns for Good Reason in
accordance with this Agreement.

 

(b)           Notice of Termination.  Any termination of Executive’s employment
by the Company or any such termination by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the

 

5

--------------------------------------------------------------------------------



 

facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.  In the event of the
termination of Executive’s employment on account of death, written Notice of
Termination shall be deemed to have been provided on the date of death.

 

(c)           Definitions.  The following definitions shall apply for all
purposes under this Agreement:

 

(i)            “Cause” shall mean the commission by Executive of any of the
following acts or omissions:

 

(1)           willful and continued failure to use best efforts to substantially
perform his duties to the Company (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness) for a period of thirty
(30) days after written demand for substantial performance is delivered by the
Company specifically identifying the manner in which the Company believes
Executive has not substantially performed his duties;

 

(2)           material and continued failure to comply with Executive’s
obligations under any written policy of the Company applicable to senior
executives as approved by the Board from time to time for a period of thirty
(30) days after written demand for substantial compliance is delivered by the
Company specifically identifying the manner in which the Company believes
Executive has not substantially complied;

 

(3)           any act of fraud, embezzlement, misappropriation, or misuse for
personal benefit of the assets or property of the Company; or

 

(4)           a conviction of or plea of “guilty” or “no contest” to a felony
under the laws of the United States or any state thereof;

 

For purposes of this Section 5(c)(i), no act, or failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in furtherance of, or not opposed to, the interests of the Company.  Any
determination of Cause by the Company will be made by the Board at a duly held
meeting of the Board (held after reasonable notice to Executive and reasonable
opportunity for him, together with his counsel, to be heard before the Board at
the meeting) and pursuant to resolutions duly adopted by the affirmative vote of
the majority of the Board present and voting at such meeting finding that in the
good faith opinion of the Board after reasonable investigation that Executive
has engaged in acts or omissions constituting Cause, provided that no such
determination may be made, until Executive has been given written notice
detailing the specific Cause event and, where applicable, the lapsing of any
cure period.

 

(ii)           “Change in Control” shall mean that any of the following events
has occurred:

 

(1)           any “person” or “group” of persons (as such terms are used in
Sections 13 and 14 of the Exchange Act) other than the Company, any of its
Subsidiaries, or any employee benefit plan sponsored by the Company or any of
its Subsidiaries, becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 under the

 

6

--------------------------------------------------------------------------------



 

Exchange Act) of 30% or more of the shares of common stock of the Company issued
and outstanding immediately prior to such acquisition;

 

(2)           any shares of common stock of the Company are purchased pursuant
to a tender or exchange offer, other than an offer by the Company, that results
in any “person” or “group” of persons (as such terms are used in Sections 13 and
14 of the Exchange Act) becoming the “beneficial owner” (as such term is defined
in Rule 13d-3 under the Exchange Act) of 30% or more of the shares of common
stock of the Company issued and outstanding immediately prior to such tender or
exchange offer; or

 

(3)           the dissolution or liquidation of the Company or the consummation
of any merger or consolidation of the Company or any sale or other disposition
of all or substantially all of its assets, in each case, if the shareholders of
the Company immediately prior to such transaction “beneficially own” (as such
term is defined in Rule 13d-3 under the Exchange Act), immediately after
consummation of such transaction, equity securities (other than options and
other rights to acquire equity securities) representing less than 30% of the
voting power of the surviving, successor or acquiring entity (or the ultimate
parent entity thereof).

 

(iii)          “Change in Control Period” shall mean the period commencing on
the earlier of (i) the date that a Change in Control occurs or (ii) the date
that the Company enters into a definitive agreement with respect to a
transaction, the consummation of which would constitute a Change in Control
(provided it is actually consummated), and in either case ending on the second
anniversary of the Change in Control.

 

(iv)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(v)           “Disability” shall mean the inability of Executive, as a result of
any medically determinable physical or mental disease, injury, or congenital
condition, to substantially perform his principal duties to the Company, with or
without reasonable accommodation, for a continuous period of one hundred and
eighty (180) days, or periods aggregating two hundred and seventy (270) days in
any twelve (12) month period.

 

(vi)          “Good Reason” shall mean, without the express written consent of
Executive, the occurrence of any of the following circumstances during either
the Employment Period or a Change in Control Period:

 

(1)           the material diminishment of Executive’s authority, duties or
responsibilities, it being understood that during a Change in Control Period,
Good Reason shall be deemed to have occurred if Executive is not the chief
executive officer of the surviving, successor or acquiring entity (or the
ultimate parent entity thereof) following the Change in Control;

 

(2)           a material reduction in Executive’s Annual Base Salary, it being
understood that any reduction below the Base Salary as in effect as of the
Effective Date of this Agreement shall constitute Good Reason;

 

7

--------------------------------------------------------------------------------



 

(3)           a material change in the geographic location at which the
Executive must perform the services under this Agreement; or

 

(4)           the failure of the Company to obtain agreement from any successor
to assume and agree to perform this Agreement.

 

Notwithstanding the foregoing, Executive shall not be considered to have
resigned for Good Reason unless Executive gives the Company written Notice of
Termination in accordance with Section 5(b), specifying in reasonable detail the
circumstance constituting Good Reason, not more than thirty (30) days after the
occurrence of such circumstance, and the Company fails to cure such circumstance
within thirty (30) days after receipt of such notice, provided, that if the
Company does cure such circumstance within such period, Executive may withdraw
his Notice of Termination without prejudice within ten (10) days after the end
of the cure period.

 

(vii)         “Termination Date” shall mean the date on which Executive’s
employment is terminated for any reason.

 

6.             Severance Benefits Resulting from Death or Disability.

 

Upon a termination of Executive’s employment by reason of death or Disability,
whether before or after the expiration of the Term, Executive (or the
representative of his estate) shall be entitled to receive the following
payments and benefits, subject to compliance in the case of Disability with the
release requirement of Section 9 and except as otherwise provided in Sections
13(h) and 15(f):

 

(a)           The following “Accrued Obligations”, payable as and when those
amounts would have been payable had the Employment Period not ended:

 

(i)            all accrued but unpaid Base Salary through the Termination Date;

 

(ii)           any unpaid or unreimbursed expenses incurred in accordance with
Company policy to the extent incurred during the Employment Period;

 

(iii)          any accrued but unpaid benefits provided under the Company’s
employee benefit plans (not including any severance, separation pay, or
supplemental unemployment benefit plan), subject to and in accordance with the
terms of those plans;

 

(iv)          any earned but unpaid Annual Bonus in respect to any completed
fiscal year that has ended on or prior to the Termination Date; and

 

(v)           rights to indemnification by virtue of Executive’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof.

 

(b)           An amount equal to Executive’s Target Bonus for the year in which
the Termination Date occurs, multiplied by a fraction, the numerator of which is
the number of days in such year through and including the Termination Date, and
the denominator of which is the

 

8

--------------------------------------------------------------------------------



 

total number of days in such year, payable in a single lump sum as soon as
practicable after Termination Date.

 

(c)           All then outstanding LTI Awards and all other then outstanding
options, restricted stock units, performance stock units or other equity-based
compensation (including, without limitation, those granted prior to the
Effective Date) shall be treated in accordance with their respective terms.  All
then vested options and those that become vested in accordance with their terms
upon such termination shall remain outstanding until the end of the term of the
applicable option.

 

7.             Severance Benefits upon Termination Without Cause, or Resignation
for Good Reason during the Term or a Change in Control Period.

 

In the event that either during the Term or thereafter during a Change in
Control Period (i) the Company terminates Executive’s employment for any reason
other than Cause or Disability, or (ii) Executive resigns for Good Reason,
Executive shall be entitled to receive the following payments and benefits,
subject to compliance with the release requirement of Section 9 and except as
otherwise provided in Sections 13(h) and 15(f):

 

(a)           all payments and benefits described in Section 6;

 

(b)           a lump sum cash payment, payable as soon as practicable after the
Termination Date, in an amount equal to:

 

(i)            if such termination or resignation occurs during the Term and not
during a Change in Control Period, two (2.0) times the sum of (A) Executive’s
Annual Base Salary immediately prior to the Termination Date and (B) Executive’s
Target Bonus for the year during which the Termination Date occurs; or

 

(ii)           if such termination or resignation occurs during or after the
expiration of the Term and during a Change in Control Period, three (3.0) times
the sum of (A) Executive’s Annual Base Salary immediately prior to the
Termination Date and (B) Executive’s Target Bonus for the year during which the
Termination Date occurs; and

 

(c)           if Executive elects, on behalf of himself or his eligible
dependents, to continue medical coverage under any medical plan of the Company
pursuant to the provisions of Section 4980B of the Code or any other applicable
law (“COBRA”), and such election is available to him pursuant to then governing
law, and complies with all requirements for such coverage, an amount, payable
not later than the last day of each month that such coverage is in effect, up to
a maximum of eighteen (18) months (or such shorter duration as governing law may
then allow) equal to the excess, if any, of the premium paid by Executive for
such coverage pursuant to COBRA over the premium that would be paid by an active
employee for comparable coverage (the “Medical Continuation”), provided,
however, that if Executive’s continuation coverage is terminated for any reason
other than dictate of governing law prior to the end of such eighteen month
period, the Company’s obligations under this Section 7(c) shall terminate,
regardless of whether the termination of Executive’s coverage constitutes a
second qualifying event as defined by COBRA with respect to any other dependent.

 

9

--------------------------------------------------------------------------------



 

8.             Compensation or Severance Benefits upon Termination of Employment
by the Company for Cause, Termination by the Company Without Cause following the
Term, or Resignation by Executive following the Term.

 

(a)           Termination by the Company for Cause.  In the event the Company
terminates Executive’s employment for Cause (whether during the Term or
thereafter), or Executive resigns without Good Reason prior to the expiration of
the Term, Executive shall only be entitled to receive the Accrued Obligations,
payable as and when those amounts would have been payable had the Employment
Period not ended.

 

(b)           Termination by the Company without Cause following the Term or
Resignation by Executive following the Term.  In the event that following the
expiration of the Term on its own accord (assuming Executive’s employment has
not been terminated prior to such date), the Company terminates Executive’s
employment for any reason other than as set forth in Sections 6, 7 or 8(a), or
Executive resigns, whether with or without Good Reason, in each case, not during
a Change in Control Period, (i) Executive shall be entitled to receive, subject
to compliance with the release requirement of Section 9 and except as otherwise
provided in Sections 13(h) and 15(f), the Accrued Obligations, and (ii) all then
outstanding LTI Awards and all other then outstanding options, restricted stock
units, performance stock units or other equity-based compensation (including,
without limitation, those granted prior to the Effective Date) shall be treated
in accordance with their respective terms.  All then vested options and those
that become vested in accordance with their terms upon such termination shall
remain outstanding until the end of the term of the applicable option.

 

9.             Release.

 

Notwithstanding anything to the contrary above, all benefits and payments that
may become payable pursuant to Sections 6, 7 or 8 (other than the Accrued
Obligations) are conditioned on Executive, or the representative of his estate,
executing a release of claims and covenant not to sue, in form attached hereto
as Exhibit B (the “Release”), and the period provided in such Release having
expired without Executive exercising his right to revoke, not later than sixty
(60) days after the Termination Date (subject to Section 15(f)(iv)), and if
Executive fails to execute such Release, revokes the Release, or the revocation
period has not yet expired by the end of such sixty (60) day period, Executive
shall have no right to any such payment or benefit.

 

10.          Effect on Employee Benefit Plans and Programs; Adjustment of
Payments and Benefits.

 

(a)           Effect on Employee Benefit Programs.  The termination of
Executive’s employment hereunder, whether by the Company or Executive, shall
have no effect on the rights and obligations of the parties hereto under the
Company’s (i) welfare benefit plans including, without limitation, Medical
Continuation as provided for herein and, health coverage thereafter but only to
the extent required by law, and on the same basis applicable to other employees
and (ii) 401(k) Plan but only to the extent required by law and pursuant to the
terms of the 401(k) Plan.

 

10

--------------------------------------------------------------------------------



 

(b)                                 Adjustment of Payments and Benefits.
Notwithstanding any provision of this Agreement to the contrary, if any payment
or benefit to be paid or provided hereunder, when combined with any other amount
payable to Executive, would be an “Excess Parachute Payment,” within the meaning
of Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the payments  and benefits to be paid or
provided hereunder shall be reduced to the minimum extent necessary so that no
portion of any such payment or benefit, as so reduced, constitutes an Excess
Parachute Payment; provided, however, that the foregoing reduction shall be made
only if and to the extent that such reduction would result in an increase in the
aggregate payments and benefits to be provided, determined on an after-tax basis
(taking into account the excise tax imposed pursuant to Section 4999 of the
Code, or any successor provision thereto, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income
taxes).  In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section the reduction shall
occur in the following order: (i) by first reducing or eliminating the portion
of the payments which are not payable in cash and are not attributable to equity
awards (other than that portion of the payments subject to clause (iv) below),
(ii) then by reducing or eliminating cash payments (other than that portion of
the payments subject to clause (iv) below), (iii) then by reducing or
eliminating the portion of the payments which are not payable in cash and are
attributable to equity awards (other than that portion of the Payments subject
to clause (iv) below) and (iv) then by reducing or eliminating the portion of
the Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time.

 

(c)                                  The determination of whether the any
payment or benefit shall be reduced as provided in Section 10(b) and the amount
of such reduction shall be made at the Company’s expense by an accounting firm
selected by the Company from among the four (4) largest accounting firms in the
United States (the “Accounting Firm”).  The Accounting Firm shall provide its
determination (the “Determination”), together with supporting calculations and
documentation, to the Company and Executive within forty-five (45) days after
Executive’s final day of employment, which Determination, absent manifest error,
shall be binding, final and conclusive upon the Company and Executive.  If the
Accounting Firm determines that the payments and benefits to be provided to
Executive will not result in any Excess Parachute Payments, it shall furnish
Executive with an opinion to that effect.  If the Accounting Firm determines
that the payments and benefits to be provided to Executive will result in Excess
Parachute Payments, it shall furnish the Executive with an opinion that no
Excess Parachute Payments will be made after the reductions contemplated by
Section 10(b).

 

11.                               Confidential Information.

 

(a)                                 Executive understands and acknowledges that
during his employment with the Company, he will be exposed to Confidential
Information (as defined below), all of which is proprietary and which will
rightfully belong to the Company.  Executive shall hold in a fiduciary capacity
for the benefit of the Company such Confidential Information obtained by
Executive during his employment with the Company and shall not, directly or
indirectly, at any time, either during or after his employment with the Company
terminates, without the Company’s prior written consent, use any of such
Confidential Information or disclose any of such Confidential

 

11

--------------------------------------------------------------------------------



 

information to any individual or entity other than the Company or its employees,
attorneys, accountants, financial advisors, consultants, or investment bankers
except as required in the performance of his duties for the Company or as
otherwise required by law, court order or an order of any governmental
authority.  Executive such take all reasonable steps to safeguard such
Confidential Information and to protect such Confidential Information against
disclosure, misuse, loss or theft.

 

(b)                                 The term “Confidential Information” shall
mean any information not generally known in the relevant trade or industry or
otherwise not generally available to the public, which was obtained from the
Company or its predecessors or which was learned, discovered, developed,
conceived, originated or prepared during or as a result of the performance of
any services by Executive on behalf of the Company or its predecessors.  For
purposes of this Section 11, the Company shall be deemed to include any entity
which is controlled, directly or indirectly, by the Company and any entity of
which a majority of the economic interest is owned, directly or indirectly, by
the Company.

 

12.                               Return of Documents.

 

Except for such items which are of a personal nature to Executive (e.g., daily
business planner), all writings, records, and other documents and things
containing any Confidential Information shall be the exclusive property of the
Company, shall not be copied, summarized, extracted from, or removed from the
premises of the Company, except in pursuit of the business of the Company, and
shall be delivered to the Company, without retaining any copies, upon the
termination of Executive’s employment or at any time as requested by the
Company.

 

13.                               Noncompete; Non-Solicitation;
Non-Disparagement.

 

Executive agrees that:

 

(a)                                 During the Employment Period, and for a one
(1) year period thereafter in the event Executive’s employment is terminated
under circumstances in which he is entitled to  receive and is receiving the
benefits provided in Sections 6, 7, 8(b) or 8(c), Executive shall not, directly
or indirectly, within the continental United States, engage in, or own, invest
in, manage or control any venture or enterprise primarily engaged in any
office-service, flex, or office property development or acquisition activities
that are competitive with the activities of the Company.  Nothing herein shall
prohibit Executive from being a passive owner of not more than five percent (5%)
of the outstanding stock of any class of securities of a Company or other entity
engaged in such business which is publicly traded, so long as he has no active
participation in the business of such Company or other entity.

 

(b)                                 If, at the time of enforcement of this
Section 13, a court shall hold that the duration, scope, area or other
restrictions stated herein are unreasonable, the parties agree that reasonable
maximum duration, scope, area or other restrictions may be substituted by such
court for the stated duration, scope, area or other restrictions and upon
substitution by such court, this Agreement shall be automatically modified
without further action by the parties hereto.

 

12

--------------------------------------------------------------------------------



 

(c)                                  For purposes of this Section 13, the
Company shall be deemed to include any entity which is controlled, directly or
indirectly, by the Company and any entity of which a majority of the economic
interest is owned, directly or indirectly, by the Company.

 

(d)                                 Nonsolicitation.  Executive agrees that
during the Employment Period, and for a one (1) year period thereafter,
regardless of the reason for termination (the “Restricted Period”), Executive
will not, without written consent of the Company, directly or indirectly,
including causing, encouraging, directing or soliciting any other person to,
contact, approach or solicit (other than, so long as Executive continues to be
employed by the Company and makes such contact, approach or solicitation made on
behalf of the Company) for the purpose of offering employment to or hiring
(whether as an employee, consultant, agent, independent contractor or otherwise)
or actually hire any person who is or has been employed or retained in the
operation of the Company’s business during the period commencing three
(3) months prior to the date of such hiring or offering of employment, or
induce, interfere with or solicit, or attempt to induce, interfere with or
solicit, any person that is a current or former customer, supplier or other
business relation of the Company to terminate its relationship or otherwise
cease doing business in whole or in part or reduce the amount of business with
the Company.

 

(e)                                  Nondisparagement.  Executive agrees not to
disparage the Company or its past and present investors, officers, directors or
employees, and the Company agrees not to disparage Executive.

 

(f)                                   Acknowledgements.  Executive acknowledges
and agrees that (i) Executive’s obligation to comply with the restrictions in
this Section 13 shall be independent of any obligation owed to Executive by the
Company (whether under this Agreement or otherwise), and specifically shall not
be dependent upon whether Executive is entitled to any form of severance pay or
benefits pursuant to this Agreement or otherwise; (ii) no claim against the
Company by Executive (whether under this Agreement or otherwise) shall
constitute a defense to the enforcement by the Company or its affiliates of the
restrictions in this Section 13, (iii) the time limitations and the geographic
scope on the restrictions in this Section 13 are reasonable, (iv) the
restrictions imposed under this Section 13 are reasonably necessary for the
protection of the Company and its goodwill, Confidential Information, and other
legitimate business interests and do not impose a greater restraint than
necessary to provide such protection, (v) that through this Agreement, Executive
shall receive adequate consideration for any loss of opportunity associated with
the restrictions of this Section 13, and (vi) that the provisions of this
Section 13 and its subparts provide a reasonable way of protecting Company’s
business value.

 

(g)                                  Extension of Time.  In the event that
Executive breaches any covenant, obligation or duty in this Section 13, any such
duty, obligation, or covenants to which the parties agreed by this Section 13
shall automatically toll from the date of the first breach, and all subsequent
breaches, until the resolution of the breach through private settlement,
judicial or other action, including all appeals. The duration and length of
Executive’s duties and obligations as agreed by this Section 13 shall continue
upon the effective date of any such settlement, or judicial or other resolution.

 

(h)                                 Legal and Equitable Remedies.  Upon any
material breach by Executive of any of the provisions of Sections 11, 12 or 13,
Executive shall immediately, permanently and

 

13

--------------------------------------------------------------------------------



 

irrevocably forfeit without payment of consideration of any kind any and all
rights to any of the benefits and payments otherwise payable to Executive
pursuant to this Agreement (other than the Accrued Obligations).  In addition,
in view of the nature of the rights in goodwill, employee relations, trade
secrets, and business reputation and prospects of the Company to be protected
under Sections 11, 12 and 13, Executive understands and agrees that the Company
could not be reasonably or adequately compensated in damages in an action at law
for Executive’s breach of Executive’s obligations (whether individually or
together) under Sections 11, 12 or 13.  Accordingly, Executive specifically
agrees that the Company shall be entitled to temporary and permanent injunctive
relief, specific performance, and other equitable relief to enforce the
provisions of Sections 11, 12 and 13, and that such relief may be granted
without the necessity of proving actual damages, and without bond.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE PROVISIONS IN SECTIONS 11, 12 AND 13 ARE
ESSENTIAL AND MATERIAL TO THIS AGREEMENT, AND THAT UPON BREACH OF SECTIONS 11,
12 OR 13 BY EXECUTIVE, COMPANY IS ENTITLED TO WITHHOLD PROVIDING PAYMENTS OR
CONSIDERATION, TO EQUITABLE RELIEF TO PREVENT CONTINUED BREACH, TO RECOVER
DAMAGES AND TO SEEK ANY OTHER REMEDIES AVAILABLE TO COMPANY. This provision with
respect to injunctive relief shall not, however, diminish the right of the
Company to claim and recover damages or other remedies in addition to equitable
relief.

 

14.                               Successors.

 

(a)                                 Company’s Successors.  This Agreement may
not be assigned by the Company except to a successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the Company’s
business and/or assets, and the Company shall require any such successor to
assume expressly and agree to perform this Agreement, in the same manner and to
the same extent as the Company would be required to perform it in the absence of
a succession.  As used in this Agreement, “Company” shall mean the Company as
defined herein and any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, contract
or otherwise.

 

(b)                                 Executive’s Successors.  This Agreement and
all rights of Executive hereunder shall inure to the benefit of, and be
enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.

 

15.                               Miscellaneous Provisions.

 

(a)                                 Notice.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, on the first business
day after being sent by reputable overnight courier, or on the third business
day after being mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid, and addressed to Executive at the address shown
on the Company’s personnel records, or to the Company at the address set forth
below, or such other address as a party shall give notice of by notice given in
the same manner:

 

Mack-Cali Realty Corporation
Harborside 3

 

14

--------------------------------------------------------------------------------



 

210 Hudson Street, Suite 400

Jersey City, New Jersey 07311

Attn: General Counsel

 

(b)                                 Entire Agreement. This Agreement contains
all the legally binding understandings and agreements between Executive and the
Company pertaining to the subject matter of this Agreement and supersedes all
such agreements, whether oral or in writing, previously entered into between the
parties, including, without limitation, any offer letter from the Company to
Executive.

 

(c)                                  Severability. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(d)                                 Interpretation. When a reference is made in
this Agreement to sections, subsections or clauses, such references shall be to
a section, subsection or clause of this Agreement, unless otherwise indicated.
The words “herein” and “hereof’ mean, except where a specific section,
subsection or clause reference is expressly indicated, the entire Agreement
rather than any specific section, subsection or clause. The words “include”,
“includes” and “including” when used in this Agreement shall be deemed to in
each case to be followed by the words “without limitation”. The headings of the
sections or subsections of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part hereof and shall not affect the
construction or interpretation of this Agreement.

 

(e)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

 

(f)                                   Section 409A of the Code.  To the extent
applicable, it is intended that payments and benefits provided hereunder be
exempt from or comply with Section 409A of the Code and the guidance promulgated
thereunder (collectively, “Section 409A”). This Agreement shall be administered
in a manner consistent with this intent and if Executive or the Company
believes, at any time, that any of such payment or benefit is not exempt or does
not so comply, Executive or the Company shall promptly advise the other party
and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it is exempt or complies (with the most limited possible
economic effect on Executive and on the Company) or to minimize any additional
tax, interest and/or penalties that may apply under Section 409A if exemption or
compliance is not practicable. In furtherance of the foregoing, the following
provisions shall apply notwithstanding anything to the contrary in this
Agreement:

 

(i)                                     To the extent applicable, each and every
payment to be made pursuant to this Agreement shall be treated as a separate
payment and not as one of a series of payments treated as a single payment for
purposes of Treasury Regulation §1.409A-2(b)(2)(iii).

 

(ii)                                  If Executive becomes entitled to receive
any payment that constitutes deferred compensation subject to Section 409A upon
a termination of employment, and such

 

15

--------------------------------------------------------------------------------



 

termination of employment does not constitute a “separation from service” as
defined in Section 409A, payment of such amount shall be deferred, without
interest, and paid on the earlier of the date Executive incurs a separation from
service, as so defined (subject to subsection (f)(iii)) below, or the date of
Executive’s death.

 

(iii)                               If Executive is a “specified employee”, as
defined in Section 409A on the date he incurs a separation from service, any
amount that becomes payable by reason of such separation from service that
constitutes deferred compensation subject to Section 409A, including any amount
deferred pursuant to subsection (f)(ii) above, shall be deferred, without
interest, and paid on the earlier of the first business day of the seventh month
following the month that includes Executive’s separation from service, or the
date of Executive’s death.

 

(iv)                              If the sixty (60) day period described in
Section 9 ends in the calendar year following the year that includes the
Termination Date, no amount that is subject to Section 409A, the payment of
which is dependent upon the execution of the Release, shall be paid until the
first business day of the calendar year following the year that includes the
Termination Date, regardless of when the Release is signed.

 

(v)                                 Any reimbursement of any expense payable to
Executive that constitutes taxable income shall be paid not later than the last
day of the year following the year in which the expense is incurred, and all
reimbursements and in-kind benefits shall be paid in accordance with Treasury
Regulation §1.409A-3(i)(1)(iv).

 

(vi)                              The Company shall not be obligated to
guarantee any particular tax result for Executive with respect to any payment or
benefit provided to Executive hereunder, and Executive shall be responsible for
any taxes, additional taxes or penalties imposed on Executive in connection with
any such payment or benefit with respect to Section 409A or any other obligation
to pay taxes.

 

(g)                                  Indemnification.  In the event Executive is
made party or threatened to be made a party to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of Executive’s employment with or serving as an officer or director of
the Company, whether or not the basis of such Proceeding is alleged action in an
official capacity, the Company shall indemnify, hold harmless and defend
Executive to the fullest extent authorized by Maryland law, as the same exists
and may hereafter be amended, against any and all claims, demands, suits,
judgments, assessments and settlements including all expenses incurred or
suffered by Executive in connection therewith (including, without limitation,
all reasonable legal fees incurred using counsel reasonably acceptable to
Executive) and such indemnification shall continue as to Executive even after
Executive is no longer employed by the Company and shall inure to the benefit of
his heirs, executors, and administrators.  Expenses incurred by Executive in
connection with any Proceeding shall be paid by the Company in advance upon
request of Executive that the Company pay such expenses; but, only in the event
that Executive shall have delivered in writing to the Company an undertaking in
form and substance reasonably acceptable to the Company to reimburse the Company
for expenses with respect to which Executive is not entitled to
indemnification.  The provisions of this Section shall remain in effect after
this Agreement is terminated irrespective of the reasons for termination.  The
indemnification provisions of this Section shall not supersede or reduce any
indemnification

 

16

--------------------------------------------------------------------------------



 

provided to Executive under any separate agreement, or the by-laws of the
Company since it is intended that this Agreement shall expand and extend
Executive’s rights to receive indemnity.

 

(h)                                 Legal Fees.  If any contest or dispute shall
arise between the Company and Executive regarding or as a result of any
provision of this Agreement, the Company shall reimburse Executive for all legal
fees and expenses reasonably incurred by Executive in connection with such
contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims pursued or defended in connection with
such contest or dispute.  Such reimbursement shall be made as soon as
practicable following the resolution of such contest or dispute (whether or not
appealed).

 

(i)                                     Timing of and No Duplication of
Payments.

 

All payments payable to Executive pursuant to this Agreement shall be paid as
soon as practicable after such amounts have become fully vested and
determinable.  In addition, Executive shall not be entitled to receive duplicate
payments under any of the provisions of this Agreement.

 

(j)                                    Modification or Waiver.

 

No amendment, modification, waiver, termination or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the party against whom enforcement of such amendment,
modification, waiver, termination or cancellation is sought.  No course of
dealing between or among the parties to this Agreement shall be deemed to affect
or to modify, amend or discharge any provision or term of this Agreement.  No
delay on the part of the Company or Executive in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Executive of any such right or remedy
shall preclude other or further exercise thereof.  A waiver of right or remedy
on any one occasion shall not be construed as a bar to or waiver of any such
right or remedy on any other occasion.

 

The respective rights and obligations of the parties hereunder shall survive
Executive’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.

 

(k)                                 Governing Law.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to principles of conflicts of laws
thereunder.

 

(l)                                     Survival of Agreements.

 

The provisions of Sections 5, 6, 7, 8, 9, 10, 11, 12, and 13 each shall survive
the Term and termination of this Agreement.

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

Company:

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

 

By:

/s/ William L. Mack

 

Name:

William L. Mack

 

Title:

Chairman of the Board

 

 

 

 

 

Executive:

 

 

 

MICHAEL J. DEMARCO

 

 

 

 

 

/s/ Michael J. DeMarco

 

18

--------------------------------------------------------------------------------



 

Exhibit A

 

Form of Class AO LTIP Units Award Agreement

 

MACK-CALI REALTY CORPORATION

CLASS AO LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

 

CLASS AO LONG-TERM INCENTIVE PLAN AWARD AGREEMENT made as of the date set forth
on Schedule A hereto between Mack-Cali Realty Corporation, a Maryland
corporation (the “Company”), the general partner of its subsidiary Mack-Cali
Realty, L.P., a Delaware limited partnership and the entity through which the
Company conducts substantially all of its operations (the “Partnership”), and
the party listed on Schedule A (the “Grantee”).

 

RECITALS

 

A.                                    The Grantee is an employee of the Company
or one of its affiliates and provides services directly or indirectly to the
Partnership.

 

B.                                    In accordance with the Company’s 2013
Incentive Stock Plan (as further amended, restated or supplemented from time to
time, the “2013 Plan”) and the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended, restated and supplemented from time
to time (the “Partnership Agreement”), the Company desires in connection with
the employment of the Grantee, to provide the Grantee with an opportunity to
acquire common OP Units (as defined in the Partnership Agreement) in the
Partnership (the “Common Units”) upon conversion of Class AO LTIP Units (as
defined in the Partnership Agreement) having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption and conversion set forth herein, in the 2013 Plan and
in the Partnership Agreement, and thereby provide additional incentive for the
Grantee to promote the progress and success of the business of the Company, the
Partnership and its subsidiaries (the “Award”). The Award was approved by the
Executive Compensation and Option Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) pursuant to authority delegated to it by
the Board as set forth in the Committee’s charter and Section 1.3 of the 2013
Plan, including authority to make grants of equity interests in the Partnership
which may, under certain circumstances, be redeemed for cash, or, at the
election of the Company, for shares of the Company’s common stock, par value
$0.01 per share (the “Common Shares”), reserved for issuance under the 2013
Plan.

 

C.                                 Schedule A hereto sets forth certain
significant details of the Class AO LTIP Unit grant herein, including regarding
the right to convert Class AO LTIP Units into Common Units, and is incorporated
herein by reference.

 

D.                                    This Award is being made to Grantee
pursuant to and in connection with Grantee’s entry into an employment agreement
with the Company, dated as of March 13, 2019 (the “Employment Agreement”).
Capitalized terms used herein and not otherwise defined have the meanings
provided on Schedule A or, if such terms are not defined on Schedule A, the
meanings provided in the Employment Agreement or, if and only if not defined in
the Employment Agreement, the 2013 Plan.

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 

1.                                      Administration.  This Award shall be
administered by the Committee, which in the administration of this Award shall
have all the powers and authority it has in the administration of the 2013 Plan
as set forth in the 2013 Plan; provided that all powers of the Committee
hereunder can be exercised by the full Board if the Board so elects. The
Committee, in its sole and absolute discretion, may make at any time any
provision for lapse of forfeiture restrictions and/or accelerated vesting under
this Agreement of some or all of the Grantee’s unvested Class AO LTIP Units that
have not previously been forfeited. All decisions, actions or interpretations of
the Committee or the Board on all matters relating to this Award shall be final,
binding and conclusive upon all parties.

 

2.                                      Grant of Class AO LTIP Units.  On the
terms and conditions set forth below, as well as the terms and conditions of the
2013 Plan and subject to adjustment as provided in Section 8 hereof, the Company
hereby grants to the Grantee an aggregate of such number of Class AO LTIP Units
as is set forth on Schedule A having an AO LTIP Unit Participation Threshold as
is set forth on Schedule A (the “Award Class AO LTIP Units”).

 

19

--------------------------------------------------------------------------------



 

3.                                      Conversion of Award.  The period of time
during which Award Class AO LTIP Units may be converted into Common Units shall
be the time period indicated on Schedule A from March 13, 2019 (the “Grant
Date”) set forth on Schedule A until the Final Conversion Date set forth
on Schedule A, subject to earlier termination or cancellation as provided in
this Agreement. The Award Class AO LTIP Units shall not be convertible into
Common Units unless they are Vested Class AO LTIP Units. Award Class AO LTIP
Units shall only become Vested Class AO LTIP Units upon the satisfaction of
vesting conditions relating to the closing price of the Common Shares as
reported on the New York Stock Exchange (the “NYSE”), or, if the Common Shares
are not then traded on the NYSE, the average of the closing bid and asked prices
for the Common Shares on a national securities exchange or other market system
on which the Common Shares are then traded (the “Securities Market”), in each
case as set forth on Schedule A (the “Vesting Conditions”). Unless and until the
Vesting Conditions have been satisfied on or before March 13, 2023 (the “Outside
Date”), the Award Class AO LTIP Units shall not become Vested Class AO LTIP
Units and the Grantee (or his successors, heirs, assigns, or personal
representatives, as applicable) will not have the right to convert his Award
Class AO LTIP Units into Common Units. If the Vesting Conditions have not been
satisfied on the Outside Date, on such date all Award Class AO LTIP Units that
have not vested by such date shall, without payment of any consideration by the
Partnership, automatically and without notice, be forfeited and be and become
null and void, and neither the Grantee nor any of his successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Award Class AO LTIP Units.

 

4.                                      Restrictions on Transfer. Except as
otherwise permitted by the Committee, none of the Award Class AO LTIP Units
granted hereunder nor any of the Common Units into which such Award Class AO
LTIP Units may be converted (the “Award Common Units”) shall be sold, assigned,
transferred, pledged, hypothecated, given away or in any other manner disposed
of, encumbered, whether voluntarily or by operation of law (each such action a
“Transfer”), and the Redemption Rights (as defined in the Partnership Agreement)
may not be exercised with respect to the Award Common Units, provided that, at
any time after the date that is at least two (2) years after the Grant Date,
(i) Award Class AO LTIP Units may be Transferred to the Grantee’s Family Members
by gift or pursuant to domestic relations order in settlement of marital
property rights; (ii) Award Class AO LTIP Units may be Transferred to an entity
in which fifty percent (50%) of the voting interests are owned by Family Members
(or the Grantee) in exchange for an interest in such entity; and (iii) the
Redemption Rights may be exercised with respect to Award Common Units, and Award
Common Units may be Transferred to the Partnership or the Company in connection
with the exercise of the Redemption Rights, in accordance with and to the extent
otherwise permitted by the terms of the Partnership Agreement. Additionally, the
transferee must agree in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and the Partnership
Agreement and that subsequent transfers shall be prohibited except those in
accordance with this Section 3 and all Transfers of Award Class AO LTIP Units
must be in compliance with all applicable securities laws (including, without
limitation, the Securities Act of 1933, as amended (the “Securities Act”)), and
the applicable terms and conditions of the Partnership Agreement. In connection
with any Transfer of Award Class AO LTIP Units, the Partnership may require the
Grantee to provide an opinion of counsel, satisfactory to the Partnership, that
such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act). Any attempted Transfer of
Award Class AO LTIP Units not in accordance with the terms and conditions of
this Section 4 shall be null and void, and the Partnership shall not reflect on
its records any change in record ownership of any Award Class AO LTIP Units as a
result of any such Transfer, shall otherwise refuse to recognize any such
Transfer and shall not in any way give effect to any such Transfer of any Award
Class AO LTIP Units. Except as provided expressly in this Section 4, this
Agreement is personal to the Grantee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.

 

For purposes of this Section 4, “Family Member” means a person who is a spouse,
former spouse, child, stepchild, grandchild, parent, stepparent, grandparent,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother, sister, brother-in-law, or sister-in-law, including adoptive
relationships, of the Grantee, any person sharing the Grantee’s household (other
than a tenant or employee), a trust in which any one or more of these persons
have more than fifty percent (50%) of the beneficial interest, a foundation in
which any one or more of these persons (or the Grantee) control the management
of assets, and any other entity in which one or more of these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.

 

5.                                      Conversion. From and after the date on
which an Award Class AO LTIP Unit vests, as set forth on Schedule A, it shall be
convertible into Common Units in accordance with the terms of the Partnership
Agreement. The Mandatory Conversion Date, for purposes of the Partnership
Agreement, for the Award Class AO LTIP Units will be the earlier of (i) the
Termination Conversion Date (as set forth on Schedule A) or (ii) the Final
Conversion

 

20

--------------------------------------------------------------------------------



 

Date (as set forth on Schedule A). As set forth in the Partnership Agreement,
any Award Class AO LTIP Units that are Vested Class AO LTIP Units and have not
been converted prior to the Mandatory Conversion Date will automatically be
converted on such date. In addition, as set forth in the Partnership Agreement,
the Company, as the general partner of the Partnership, may elect to convert the
Award Class AO LTIP Units as provided in the Partnership Agreement.
Notwithstanding the foregoing or anything to the contrary set forth herein, upon
(a) the occurrence of a Change in Control (as defined in the Employment
Agreement) prior to the Outside Date, if Grantee’s employment with the Company
or any of its subsidiaries has not been terminated pursuant to
Section 7(ii) below prior to such Change in Control, then satisfaction of the
Vesting Conditions shall be ascertained on the date of such Change in Control
(without regard to the Outside Date) based on the price per Common Share (plus
the value per Common Share of any other consideration, as determined by the
Board or the Committee) received by the Company’s stockholders in connection
with such Change in Control, and any previously unvested Award Class AO LTIP
Units that do not become vested as of the date of such Change in Control
pursuant to this Section 5 shall automatically be forfeited, cancelled and
become null and void, without payment of any consideration therefor, as of the
date of such Change in Control.

 

6.                                      Distributions. The holder of the Award
Class AO LTIP Units shall be entitled to accrue distributions with respect to
such Award Class AO LTIP Units to the extent provided for in the Partnership
Agreement. The Distribution Measurement Date (as defined in the Partnership
Agreement) with respect to the Award Class AO LTIP Units shall be the Grant
Date. The Class AO LTIP Unit Sharing Percentage (as defined in the Partnership
Agreement) with respect to the Award Class AO LTIP Units shall be 10%.

 

7.                                      Termination of Employment. Any Award
Class AO LTIP Units held by the Grantee upon termination of employment shall be
treated as follows:

 

(i)                                     If the Grantee’s termination of
employment is due to death, Disability (as defined in the Employment Agreement),
Retirement (as defined below), termination by the Company without Cause (as
defined in the Employment Agreement), termination by the Grantee for Good Reason
(as defined in the Employment Agreement) at any time, or termination by the
Grantee without Good Reason after the expiration of the Term (as defined in the
Employment Agreement), then all unvested Award Class AO LTIP Units shall
continue to be eligible to vest upon satisfaction of the Vesting Conditions
prior to the Outside Date, and any Award Class AO LTIP Units that remain
unvested as of the Outside Date shall automatically be forfeited, cancelled and
become null and void, without payment of any consideration therefor, as of the
Outside Date. For purposes of this Agreement, the term “Retirement” means the
termination of the Grantee’s employment for any reason other than death,
Disability, termination by the Company for Cause or termination by the Grantee
for Good Reason on or after the date that (i) the Grantee has attained 60 years
of age, and (ii) the Grantee has served as an employee of the Company for at
least ten (10) years.

 

(ii)                                  If the Grantee’s employment is terminated
by the Company or any of its subsidiaries for Cause, by the Grantee without Good
Reason at any time, or by the Grantee without Good Reason during the Term, all
Award Class AO LTIP Units, to the extent not vested, shall terminate on the date
of termination and, all other Award Class AO LTIP Units, to the extent
convertible under the terms of the Partnership Agreement as of the date of
termination, shall be convertible until the Mandatory Conversion Date (which is
the earlier of the applicable Termination Conversion Date or the Final
Conversion Date set forth on Schedule A).

 

(iii)                               Notwithstanding the foregoing, the vesting
of any AO LTIP Units pursuant to Section 5 or this Section 7 shall be
conditioned upon Grantee (A) executing, and not revoking within the applicable
period specified in the Employment Agreement, a release of claims in the form
required under the Employment Agreement, and (B) complying, during the period
that any Award Class AO LTIP Units remain unvested prior to the Outside Date,
with any restrictive covenants, including, without limitation, any restrictions
on engaging in competitive activities, soliciting service providers or clients,
or utilizing confidential information, contain in the Employment Agreement.

 

8.                                      Changes in Capital Structure.  If
(i) the Company shall at any time be involved in a merger, consolidation,
dissolution, liquidation, reorganization, exchange of shares, sale of all or
substantially all of the assets or shares of the Company, spin-off of a
subsidiary, business unit or significant portion of its assets or other
transaction similar thereto, (ii) any stock dividend, stock split, reverse stock
split, stock combination, reclassification, recapitalization, significant
repurchases of stock, or other similar change in the capital stock of the
Company or any other event that constitutes a change in stock under the terms of
the 2013 Plan shall occur, (iii) any extraordinary dividend or other

 

21

--------------------------------------------------------------------------------



 

distribution to holders of Common Shares or Common Units shall be declared and
paid other than in the ordinary course, or (iv) any other event shall occur that
in each case in the good faith judgment of the Committee necessitates action by
way of appropriate equitable or proportionate adjustment in the terms of this
Award, this Agreement or the Award Class AO LTIP Units to avoid distortion in
the value of this Award, then the Committee shall take such action as it deems
necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Award and the
terms of the Award Class AO LTIP Units prior to such event, including, without
limitation: (A) interpretations of or modifications to any defined term in this
Agreement; (B) adjustments in any calculations provided for in this Agreement,
and (C) substitution of other awards under the 2013 Plan or otherwise.

 

9.                                      Payments by Award Recipients. The
Grantee shall have no rights with respect to this Agreement (and the Award
evidenced hereby) unless he shall have accepted this Agreement prior to the
close of business on the tenth Trading Date following the Grant Date by
(a) making a contribution to the capital of the Partnership by certified or bank
check or other instrument acceptable to the Committee or the Board, of $0.01
(the “Per Unit Purchase Price”), multiplied by the number of Class AO LTIP Units
to be issued to the Grantee as part of this Award, (b) signing and delivering to
the Partnership a copy of this Agreement, and (c) unless the Grantee is already
a Limited Partner (as defined in the Partnership Agreement), signing, as a
Limited Partner, and delivering to the Partnership a counterpart signature
page to the Partnership Agreement (attached hereto as Exhibit A). The Per Unit
Purchase Price paid by the Grantee shall be deemed a contribution to the capital
of the Partnership upon the terms and conditions set forth herein and in the
Partnership Agreement. Upon acceptance of this Agreement by the Grantee, the
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the Award Class AO LTIP Units so accepted and the admission of the Grantee as a
Limited Partner of the Partnership. Thereupon, the Grantee shall have all the
rights of a Limited Partner of the Partnership with respect to the number of
Award Class AO LTIP Units specified on Schedule A hereto, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified herein. Award Class AO LTIP Units constitute and shall be treated for
all purposes as the property of the Grantee, subject to the terms of this
Agreement and the Partnership Agreement. In the event of the forfeiture of the
Grantee’s Award Class AO LTIP Units pursuant to this Agreement, the Partnership
will pay the Grantee an amount equal to the Per Unit Purchase Price multiplied
by the number of Award Class AO LTIP Units so forfeited.

 

10.                               Miscellaneous.

 

(a)                                 Amendments.  This Agreement may be amended
or modified only with the consent of the Company and the Partnership acting
through the Committee or the Board; provided that any such amendment or
modification materially and adversely affecting the rights of the Grantee
hereunder must be consented to by the Grantee to be effective as against him.
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company and the Partnership to correct any errors or ambiguities in
this Agreement and/or to make such changes that do not materially adversely
affect the Grantee’s rights hereunder. This grant shall in no way affect the
Grantee’s participation or benefits under any other plan or benefit program
maintained or provided by the Company or the Partnership.

 

(b)                                 Incorporation of 2013 Plan; Committee
Determinations.  The provisions of the 2013 Plan are hereby incorporated by
reference as if set forth herein. Except as otherwise set forth in this
Agreement or the Employment Agreement, in the event of a conflict between this
Agreement and the 2013 Plan, the 2013 Plan shall govern.

 

(c)                                  Status of Class AO LTIP Units; 2013 Plan
Matters.  This Award constitutes an incentive compensation award by the Company
under the Plan and by the Partnership. The Award Class AO LTIP Units are equity
interests in the Partnership. The number of shares of Common Stock reserved for
issuance under the Stock Plan underlying outstanding Award Class AO LTIP Units
will be determined by the Committee or the Board in light of all applicable
circumstances, including calculations made or to be made pursuant to this
Agreement, vesting, capital account allocations and/or balances under the
Partnership Agreement, the conversion ratio in effect between Class AO LTIP
Units and Common Units and the exchange ratio in effect between Common Units and
Common Shares. The Company will have the right at its option, as set forth in
the Partnership Agreement, to issue Common Shares in exchange for Common Units
in accordance with the Partnership Agreement, subject to certain limitations set
forth in the

 

22

--------------------------------------------------------------------------------



 

Partnership Agreement, and such Common Shares, if issued, will be issued under
the 2013 Plan. The Grantee acknowledges that the Grantee will have no right to
approve or disapprove such determination by the Committee or the Board.

 

(d)                                 Legend.  The records of the Partnership
evidencing the Award Class AO LTIP Units shall bear an appropriate legend, as
determined by the Partnership in its sole discretion, to the effect that such AO
LTIP Units are subject to restrictions as set forth herein and in the
Partnership Agreement.

 

(e)                                  Compliance with Law.  The Partnership and
the Grantee will make reasonable efforts to comply with all applicable
securities laws. In addition, notwithstanding any provision of this Agreement to
the contrary, no Award Class AO LTIP Units will become vested or be paid at a
time that such vesting or payment would result in a violation of any such law.

 

(f)                                   Grantee Representations; Registration.

 

(i)                                     The Grantee hereby represents and
warrants that (A) he understands that he is responsible for consulting his own
tax advisor with respect to the application of the U.S. federal income tax laws,
and the tax laws of any state, local or other taxing jurisdiction to which the
Grantee is or by reason of this Award may become subject, to his particular
situation; (B) the Grantee has not received or relied upon business or tax
advice from the Company, the Partnership or any of their respective employees,
agents, consultants or advisors, in their capacity as such; (C) the Grantee
provides services directly or indirectly to the Company and/or its affiliates on
a regular basis and in such capacity has access to such information, and has
such experience of and involvement in the business and operations of the
Partnership, as the Grantee believes to be necessary and appropriate to make an
informed decision to accept this Award; (D) Award Class AO LTIP Units are
subject to substantial risks; (E) the Grantee has been furnished with, and has
reviewed and understands, information relating to this Award; (F) the Grantee
has been afforded the opportunity to obtain such additional information as he
deemed necessary before accepting this Award; and (G) the Grantee has had an
opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.

 

(ii)                                  The Grantee hereby acknowledges that:
(A) there is no public market for Award Class AO LTIP Units or Common Units and
neither the Partnership nor the Company has any obligation or intention to
create such a market; (B) sales of Award Class AO LTIP Units and Common Units
are subject to restrictions under the Securities Act and applicable state
securities laws; (C) because of the restrictions on transfer or assignment of
Award Class AO LTIP Units and Common Units set forth in the Partnership
Agreement and in this Agreement, the Grantee may have to bear the economic risk
of his ownership of the Class AO LTIP Units covered by this Award for an
indefinite period of time; (D) Common Shares issued under the 2013 Plan in
exchange for Common Units, if any, are expected to be covered by a re-offer
prospectus to be filed as part of a Registration Statement on Form S-8 (or a
successor form under applicable rules and regulations of the Securities and
Exchange Commission) under the Securities Act, to the extent that the Grantee is
eligible to receive such shares under the 2013 Plan at the time of such issuance
and such registration Statement is then effective under the Securities Act;
(E) resales of Common Shares issued under the Stock Plan in exchange for Common
Units, if any, shall only be made in compliance with all applicable restrictions
(including in certain cases “blackout periods” forbidding sales of Company
securities) set forth in the then applicable Company employee manual or insider
trading policy and in compliance with the registration requirements of the
Securities Act or pursuant to an applicable exemption therefrom.

 

(g)                                  Section 83(b) Election.  In connection with
the issuance of Class AO LTIP Units under this Award pursuant to this Agreement,
the Grantee hereby agrees to make an election to include in gross income in the
year of grant the applicable Award Class AO LTIP Units pursuant to Section 83(b)

 

23

--------------------------------------------------------------------------------



 

of the Code substantially in the form attached hereto as Exhibit B and to supply
the necessary information in accordance with the regulations promulgated
thereunder. The Grantee agrees to file such election (or to permit the
Partnership to file such election on the Grantee’s behalf) within thirty (30)
days after the Grant Date with each IRS Service Center where the Grantee may
file his personal income tax returns (or such location as may be specified by
the IRS), and to file a copy of such election with the Grantee’s U.S. federal
income tax return for the taxable year in which the Class AO LTIP Units are
awarded to the Grantee to the extent required by such regulations. So long as
the Grantee holds any Award Class AO LTIP Units, the Grantee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of Class AO LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

 

(h)                                 Severability.  If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect. If any provision of this Agreement shall be held invalid in part,
such invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall to the full extent consistent with law continue in full
force and effect.

 

(i)                                     Governing Law.  This Agreement is made
under, and will be construed in accordance with, the laws of the State of
Maryland, without giving effect to the principles of conflict of laws of such
state.

 

(j)                                    No Obligation to Continue Position as an
Employee, Consultant or Advisor.  Neither the Company nor any Affiliate is
obligated by or as a result of this Agreement to continue to have the Grantee as
an employee, consultant or advisor and this Agreement shall not interfere,
restrict or limit in any way with the right of the Company or any Affiliate to
terminate the Grantee’s service relationship at any time.

 

(k)                                 Notices.  Any notice to be given to the
Company shall be addressed to the General Counsel of the Company at Harborside
3, 210 Hudson St., Ste. 400, Jersey City, New Jersey 07311, and any notice to be
given the Grantee shall be addressed to the Grantee at the Grantee’s address as
it appears on the employment records of the Company, or at such other address as
the Company or the Grantee may hereafter designate in writing to the other.

 

(l)                                     Withholding and Taxes.  No later than
the date as of which an amount first becomes includible in the gross income of
the Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to this Award, the Grantee will pay
to the Company or, if appropriate, any of its Affiliates, or make arrangements
satisfactory to the Committee or the Board regarding the payment of, any United
States federal, state or local or foreign taxes of any kind required by law to
be withheld with respect to such amount; provided, however, that if any Award
Class AO LTIP Units or Common Units are withheld (or returned), the number of
Award Class AO LTIP Units or Common Units so withheld (or returned) shall be
limited to the number which have a fair market value on the date of withholding
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Grantee.

 

(m)                             Headings.  The headings of paragraphs hereof are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

 

24

--------------------------------------------------------------------------------



 

(n)                                 Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if each of the signing
parties had signed the same document. All counterparts shall be construed
together and constitute the same instrument.

 

(o)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and the Partnership, on the one hand, and any
successors to the Grantee, on the other hand, by will or the laws of descent and
distribution, but this Agreement shall not otherwise be assignable or otherwise
subject to hypothecation by the Grantee.

 

(p)                                 Section 409A.  It is the understanding and
intention of the parties that the transactions described in this Agreement are
not subject to the requirements of Section 409A of the Code.  However, if it is
subsequently determined that any of such transactions are subject to
Section 409A, this Agreement shall be construed, administered and interpreted in
accordance with a good faith interpretation of Section 409A of the Code. to the
maximum extent possible. Any provision of this Agreement that is inconsistent
with Section 409A of the Code, or that may result in penalties under
Section 409A of the Code, shall be amended, with the reasonable cooperation of
the Grantee and the Company and the Partnership, to the extent necessary to
exempt it from, or bring it into compliance with, Section 409A of the Code.
Without limiting the generality of the foregoing, in the event any payment to be
made hereunder by reason of the Grantee’s separation from service, as defined in
Section 409A, is determined to constitute “nonqualified deferred compensation”
subject to Section 409A, and if the Grantee is a “specified employee” as defined
in Section 409A at the time of such separation from service, then such payment
shall be deferred until the earlier of the first day of the seventh month
following the month that includes the separation from service or the date of the
Grantee’s death.  Notwithstanding the foregoing, in no event shall the Company,
any Subsidiary, any member of the Committee, or any other person have any
liability to the Grantee as a result of the imposition of any additional taxes
or penalties pursuant to Section 409A.

 

25

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the 13th day of March, 2019.

 

 

 

MACK-CALI REALTY CORPORATION.

 

 

 

 

 

 

By:

 

 

 

Name: Gary T. Wagner

 

 

Title:   General Counsel and Secretary

 

 

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Gary T. Wagner

 

 

 

Title:   General Counsel and Secretary

 

 

 

GRANTEE

 

 

 

 

 

Name: Michael J. DeMarco

 

26

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of
Mack-Cali Realty, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions of Article 15 of the Partnership
Agreement (as hereinafter defined) titled “Power of Attorney”), and becomes a
party to, the Second Amended and Restated Agreement of Limited Partnership,
dated as of December 11, 1997, of Mack-Cali Realty, L.P., as amended through the
date hereof (the “Partnership Agreement”). The Grantee agrees that this
signature page may be attached to any counterpart of the Partnership Agreement.

 

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name:

 

Date:

 

 

 

Address of Limited Partner:

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------



 

EXHIBIT B

 

ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.    The name, address and taxpayer identification number of the undersigned
are:

 

Name:  Michael J. DeMarco (the “Taxpayer”)

Address:  [                                                     ]

Social Security No./Taxpayer Identification
No.:  [                             ]

 

2.    Description of property with respect to which the election is being made:

 

The election is being made with respect to 625,000 Class AO LTIP Units in
Mack-Cali Realty, L.P. (the “Partnership”).

 

3.    The date on which the Class AO LTIP Units were issued is March 13, 2019.
The taxable year for which this election is made is calendar year 2019.

 

4.    Nature of restrictions to which the Class AO LTIP Units are subject:

 

(a)    With limited exceptions, until the Class AO LTIP Units vest, the Taxpayer
(and any permitted successor of the Taxpayer) may not transfer in any manner any
portion of the Class AO LTIP Units without the consent of the Partnership.

 

(b)    The Taxpayer’s Class AO LTIP Units vest in accordance with the vesting
provisions described in Schedule A of that certain Class AO Long-Term Incentive
Plan Award Agreement dated as of March 13, 2019 (the “Agreement”) by and between
the Taxpayer, Mack-Cali Realty Corporation (the “Company”) and the Partnership.
Unvested Class AO LTIP Units are forfeited in accordance with the vesting
provisions described in the Agreement.

 

5.    The fair market value at time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the Class AO LTIP Units with respect to which this election is being made,
taking into account that the Class AO LTIP Units are a partnership profits
interest for tax purposes, the fair market value of such units, as required to
be taken into account in determining the income of the undersigned in the year
of issuance, is not less than $0.01 per Class AO LTIP Unit (See Revenue
Procedures 93-27 and 2001-43).

 

6.    The amount paid by the Taxpayer for the Class AO LTIP Units was $0.01 per
Class AO LTIP Unit.

 

7.    A copy of this statement has been furnished to the Partnership and the
Company.

 

Dated:

 

 

 

Michael J. DeMarco

 

 

28

--------------------------------------------------------------------------------



 

SCHEDULE A

(Terms being defined are in quotation marks.)

 

Grant Date of Class AO LTIP Unit Award:

 

March 13, 2019

 

 

 

Name of Grantee:

 

Michael J. DeMarco

 

 

 

Number of Class AO LTIP Units:

 

625,000

 

 

 

“AO LTIP Unit Participation Threshold”:

 

$21.46

 

 

 

“Final Conversion Date”:

 

March 13, 2029

 

 

 

Vesting Conditions:

 

(i) 250,000 of the Class AO LTIP Units shall vest and become convertible on the
earliest date on which the closing price of the Common Shares, as reported on
the NYSE, or if the Common Shares are not then traded on the NYSE, then the
average closing bid and ask prices for the Common Shares on the Securities
Market, has been equal to or greater than $25.00 for at least thirty (30)
consecutive trading days, provided that such date occurs prior to the Outside
Date.

 

(ii) an additional 250,000 of the Class AO LTIP Units shall vest and become
convertible on the earliest date on which the closing price of the Common
Shares, as reported on the NYSE, or if the Common Shares are not then traded on
the NYSE, then the average closing bid and ask prices for the Common Shares on
the Securities Market, has been equal to or greater than $28.00 for at least
thirty (30) consecutive trading days, provided that such date occurs prior to
the Outside Date.

 

(iii) an additional 125,000 of the Class AO LTIP Units shall vest and become
convertible on the earliest date on which the closing price of the Common
Shares, as reported on the NYSE, or if the Common Shares are not then traded on
the NYSE, then the average closing bid and ask prices for the Common Shares on
the Securities Market, has been equal to or greater than $31.00 for at least
thirty (30) consecutive trading days, provided that such date occurs prior to
the Outside Date.

 

 

 

“Termination Conversion Date”:

 

The date following the applicable date of termination of employment that falls
on the last day of the period set forth below:

 

Death, Disability, Retirement, Without Cause, for Good Reason at any time, or
without Good Reason after the expiration of the Term (Section 7(i)): Final
Conversion Date

 

For Cause at any time, or without Good Reason during the Term
(Section 7(iv)): within 30 days of termination

 

Change in Control (Section 5): within 30 days of the Change in Control

 

Initials of Company representative:

Initials of Employee:

 

29

--------------------------------------------------------------------------------



 

Exhibit B

 

Release

 

Reference is made to that certain Executive Employment Agreement, dated as of
March 13, 2019 (the “Agreement”), by and between Michael J. DeMarco
(“Executive”) and Mack-Cali Realty Corporation, a Maryland corporation (the
“Company”).  Capitalized terms used in this Release and not defined herein shall
have the meaning assigned to them in the Agreement.

 

In further consideration of the covenants undertaken pursuant to the Agreement,
including, without limitation, the payments and benefits described therein,
Executive hereby waives, releases and forever discharges the Company and any of
its predecessors, parents, subsidiaries, affiliates and related companies, and
all of their respective past and present parents, subsidiaries and affiliates,
and all of their respective past and present employees, directors, officers,
members, attorneys, representatives, insurers, agents, shareholders, successors
and assigns (individually and collectively, the “Company Releasees”), from and
with respect to any and all legally waivable claims, grievances, injuries,
controversies, agreements, covenants, promises, debts, accounts, actions, causes
of action, suits, arbitrations, sums of money, attorneys’ fees, costs, damages,
or any right to any monetary recovery or any other personal relief, whether
known or unknown, in law or in equity, by contract, tort or pursuant to federal,
state or local statute, regulation, ordinance or common law, which Executive now
has, ever had, or may hereafter have, based upon or arising from any fact or set
of facts, whether known or unknown to Executive, from the beginning of time
until the Termination Date.  Without limiting the generality of the foregoing,
this waiver, release and discharge includes any claim or right asserted or which
could have been asserted by Executive against the Company and/or any of the
Company Releasees based upon or arising under any federal, state or local tort,
fair employment practices, equal opportunity, or wage and hour laws, including,
but not limited to, the common law of the State of New York and the State of New
Jersey, Title VII of the Civil Rights Act of 1964, the New York State Human
Rights Law, the New York City Human Rights Law, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, 42 U.S.C. Section 1981, the Equal
Pay Act of 1963, the Fair Labor Standards Act of 1938, the New York Labor Law,
the New Jersey Law Against Discrimination, the New Jersey Wage and Hour Law, the
New Jersey Family Leave Act, the New Jersey Conscientious Employee Protection
Act, and the Employee Retirement Income Security Act of 1974, including all
amendments thereto.

 

Notwithstanding the generality of the foregoing, nothing herein constitutes a
release or waiver by Executive of: (i) any claim or right that may first arise
after the Termination Date; (ii) any right to payments or benefits pursuant to
the Agreement, including any such payments or benefits that will be due to
Executive upon the due execution and delivery, and no revocation, of this
Release in accordance with Section 9 of the Agreement; (iii) any claim or right
to indemnification, advancement, defense or reimbursement that Executive may
have pursuant to any applicable indemnification agreements, any applicable D&O
policies or any similar insurance policies, the Company’s bylaws, as amended, or
under applicable law, or (iv) any claim Executive may have as a stockholder of
the Company.

 

30

--------------------------------------------------------------------------------



 

Executive acknowledges that he has a right by written notice to the Company in
accordance with the notice provisions set forth in Section 15(a) of the
Agreement to revoke this Release within seven (7) days after delivery thereof,
which revocation shall result in the consequences set forth in the Agreement,
including, without limitation, Section 9 thereof.

 

 

Dated:

 

 

Michael J. DeMarco:

 

 

31

--------------------------------------------------------------------------------